DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10th, 2022 has been entered.

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed May 18th, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims considered unpatentable for the reasons indicated below: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
(1) The pins disposed through the retaining ring (where “through” is understood to be defined as requiring the pins to pass from one end or side to the other end or side of the retaining ring; and
(2) an embodiment wherein the ratio of actuators to load pins is 1:2, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 10092992, "Yasuda").
Regarding claim 1, Yasuda teaches an apparatus, comprising: 
a polishing module (polishing head 1); 
a retaining ring (40); and 
a plurality of load pins (170) disposed through the retaining ring (see Yasuda figs. 29-34), wherein 
the retaining ring is configured to move independently of the plurality of load pins (retainer ring can rotate to align holes with pins, see Yasuda col. 16 lines 51-67), 
a contact shoulder of the plurality of load pins is configured to contact the retaining ring during a polishing process (end of pin 170); and 
the retaining ring is movable laterally to contact the contact shoulder (holes may be elongated to avoid positioning adjustments, shoulders at end of pins move laterally to contact ends of holes, see Yasuda col. 16 lines 4-15).
Yasuda does not teach all of these elements in a single embodiment, but combining them would have been obvious to a person of ordinary skill in the art at the time of the invention as doing so represents the combination of elements taught by Yasuda according to methods taught by Yasuda and would yield predictable results. 
Yasuda does not teach that the retaining ring includes a protrusion on a radially outward edge. However, Yasuda teaches the presence of recesses (120) for use in conjunction with projection (112) on a tightening tool (110) to attach the retaining ring, (see Yasuda fig. 16). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the projections on the ring and the recesses on the tool, as doing so represents the reversal of parts and therefore an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Regarding claim 2, Yasuda teaches the apparatus of claim 1, wherein the plurality of load pins are fixed (pins are fixedly attached to top ring via spring 197, see Yasuda fig. 29).

Regarding claim 3, Yasuda teaches the apparatus of claim 1, wherein the plurality of load pins are moveable through the retaining ring (pins may be moved up and down, see Yasuda figs. 29-34).

Regarding claim 4, Yasuda teaches the apparatus of claim 3, further comprising: one or more actuator assemblies coupled to one or more of the plurality of load pins (camshaft 190, see Yasuda figs. 29-34), the actuator assemblies comprising: a force actuator operable to vertically actuate a corresponding load pin (cam portion 195); and a return spring (197, see Yasuda figs. 29-34 and col. 16 lines 51-67).

Regarding claim 6, Yasuda teaches the apparatus of claim 4, wherein each load pin of the plurality of load pins has greater thickness at an edge of the load pin that is not in contact with the retaining ring than an edge of the load pin that is in contact with the retaining ring (bottom of load pin 170 thinner than upper portion in contact with cam, see Yasuda fig. 30).

Regarding claim 9, Yasuda teaches the apparatus of claim 4, wherein a ratio of number of actuator assemblies to number of load pins is 1:1 (one cam per pin, see Yasuda fig. 30).

Regarding claim 10, Yasuda teaches a polishing module (1), comprising: 
a retaining ring (40); 
a plurality of load pins (170) disposed through the retaining ring (see Yasuda figs. 29-34), wherein 
the retaining ring is configured to move independently of the plurality of load pins (retainer ring can rotate to align holes with pins, see Yasuda col. 16 lines 51-67), 
a contact shoulder of the plurality of load pins is configured to contact the retaining ring during a polishing process (end of pin 170); and 
the retaining ring is movable laterally to contact the contact shoulder (holes may be elongated to avoid positioning adjustments, shoulders at end of pins move laterally to contact ends of holes, see Yasuda col. 16 lines 4-15); and 
one or more actuator assemblies coupled to one or more of the plurality of load pins (camshaft 190, see Yasuda figs. 29-34), each of one or more the actuator assemblies comprising: a force actuator operable to vertically actuate a corresponding load pin (cam portion 195); and a return spring (197, see Yasuda figs. 29-34 and col. 16 lines 51-67).
Yasuda does not teach all of these elements in a single embodiment, but combining them would have been obvious to a person of ordinary skill in the art at the time of the invention as doing so represents the combination of elements taught by Yasuda according to methods taught by Yasuda and would yield predictable results. 

Regarding claim 11, Yasuda teaches the polishing module of claim 10, but does not teach that the retaining ring includes a protrusion on a radially outward edge.
However, Yasuda teaches the presence of recesses (120) for use in conjunction with projection (112) on a tightening tool (110) to attach the retaining ring, (see Yasuda fig. 16). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the projections on the ring and the recesses on the tool, as doing so represents the reversal of parts and therefore an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).

Regarding claim 12, Yasuda teaches the apparatus of claim 10, wherein each load pin of the plurality of load pins has greater thickness at an edge of the load pin that is not in contact with the retaining ring than an edge of the load pin that is in contact with the retaining ring (bottom of load pin 170 thinner than upper portion in contact with cam, see Yasuda fig. 30).

Regarding claim 15, Yasuda teaches a polishing module, comprising: 
a retaining ring (40); and 
a plurality of load pins (170) disposed through the retaining ring (see Yasuda figs. 29-34), wherein 
the retaining ring is configured to move independently of the plurality of load pins (retainer ring can rotate to align holes with pins, see Yasuda col. 16 lines 51-67), 
a contact shoulder of the plurality of load pins is configured to contact the retaining ring during a polishing process (end of pin 170);
the retaining ring is movable laterally to contact the contact shoulder (holes may be elongated to avoid positioning adjustments, shoulders at end of pins move laterally to contact ends of holes, see Yasuda col. 16 lines 4-15); and 
one or more actuator assemblies coupled to one or more of the plurality of load pins (camshaft 190, see Yasuda figs. 29-34), each of one or more the actuator assemblies comprising: a force actuator operable to vertically actuate a corresponding load pin (cam portion 195); and a return spring (197, see Yasuda figs. 29-34 and col. 16 lines 51-67).
Yasuda does not teach all of these elements in a single embodiment, but combining them would have been obvious to a person of ordinary skill in the art at the time of the invention as doing so represents the combination of elements taught by Yasuda according to methods taught by Yasuda and would yield predictable results. 
Yasuda does not teach that the retaining ring includes a protrusion on a radially outward edge. However, Yasuda teaches the presence of recesses (120) for use in conjunction with projection (112) on a tightening tool (110) to attach the retaining ring, (see Yasuda fig. 16). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the projections on the ring and the recesses on the tool, as doing so represents the reversal of parts and therefore an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).

Regarding claim 17, Yasuda teaches the apparatus of claim 15, wherein each load pin of the plurality of load pins has greater thickness at an edge of the load pin that is not in contact with the retaining ring than an edge of the load pin that is in contact with the retaining ring (bottom of load pin 170 thinner than upper portion in contact with cam, see Yasuda fig. 30).

Regarding claim 20, Yasuda teaches the apparatus of claim 15, wherein a ratio of number of actuator assemblies to number of load pins is 1:1 (one cam per pin, see Yasuda fig. 30).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda as applied to claims 1 and 15 above, respectively, and further in view of Golzarian et al. (US PGPub 2006/0000806, "Golzarian").
Regarding claims 5 and 16, Yasuda teaches the apparatus of claims 4 and 15, but does not teach that they further comprise a power source coupled to the one or more actuator assemblies.
However, Golzarian teaches an actuator assembly (32) for a top ring using a solenoid (38) to drive a pin (32), wherein the actuator assembly is coupled to an electricity source (60, see Golzarian fig. 3 and paragraphs [0015]-[0017]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the lifting cam of Yasuda with the solenoid of Golzarian, as doing so would have represented the simple substitution of one known element for another and would have result in predictable results. 

Claims 7-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda as applied to claims 1, 10, and 15 above, respectively, and further in view of Kim et al. (US 6290584, "Kim").
Regarding claims 7-8, 13-14, and 18-19, Yasuda teaches the apparatus of claims 1, 10, and 15, but does not teach that the ratio of actuator assemblies to load pins is 1:2 or 1:3. 
However, Kim teaches a carrier assembly for wafer polishing having a plurality of pins (402) wherein the actuation of pins may be coupled via linking apertures 610 in various ratios ("two or more guide sleeves may be fluidly connected via linking apertures 610...pressurized fluid communicates…via apertures 608, 610, or the like...[and] forces retaining pins 402 down," see Kim col. 9 line 61 - col. 10 line 24, col. 10 lines 39-44, and figs. 3 and 6). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings from Kim of driving two or three pins with a single actuation source, as doing so represents the application of a known technique, that of distributed actuation to the known device of Yasuda, in a fashion that would predictable result in an improved system whereby fewer actuators were needed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zuniga et al. (US 7207871), Crevasse et al. (US 6726537), Saldana et al. (US 6709322), and Crevasse et al. (US 6354928), teaching elements of carrier heads having pins coupled to retainer rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723